199 F.2d 26
PAUL,v.WATERS, Warden.
No. 4509.
United States Court of Appeals Tenth Circuit.
Sept. 5, 1952.

Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order discharging a writ of habeas corpus.


2
At the hearing below the petitioner appeared in person and testified in his own behalf.  One other witness appeared in person and testified in behalf of the petitioner.  The respondent offered no evidence.  The trial court made no general or specific findings of fact.  We are of the opinion that this court should not undertake to pass upon the issues presented without the benefit of specific findings by the trial court, who, having had an opportunity to observe the witnesses while on the stand and their demeanor while testifying, is in a much better position than is this court to judge their credibility.


3
The cause is remanded, with instructions to vacate the judgment and make specific findings of fact.